Action for personal injuries sustained by plaintiff by reason of falling into a hole on defendants’ unoccupied land. At the close of the case, defendants’ motion to dismiss the complaint was reserved. The jury rendered a verdict in favor of the plaintiff for $5,000. Defendants moved to set aside the verdict, which motion was granted, and the court thereupon granted the reserved motion to dismiss the complaint. Judgment unanimously affirmed, with costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.